EXHIBIT 10.39

SECOND AMENDMENT TO THE

PERCEPTRON, INC.

FIRST AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Pursuant to the amendment provisions in Section 10.7 of the Perceptron, Inc.
First Amended and Restated 2004 Stock Incentive Plan (“Plan”) and the approval
of the Board of Directors of Perceptron, Inc. (“Company”), the Plan is hereby
amended as set forth below:

1. Subject to approval of the shareholders of the Company, Section 1.6 of the
Plan (Stock) shall be amended and restated in its entirety to read as follows:

1.6 Stock. The Corporation has reserved 1,400,000 shares of the Corporation’s
Common Stock for issuance in conjunction with all Options and other stock-based
awards to be granted under the Plan. All of the 1,400,000 shares of the
Corporation’s Common Stock so reserved may be granted as ISOs. Shares subject to
any unexercised portion of a terminated, cancelled or expired Option, Stock
Appreciation Right, Restricted Stock grant, Restricted Stock Unit, or
Performance Share Award granted hereunder may again be subjected to grants and
awards under the Plan. In the event that an Option granted under the Plan is
exercised by delivering shares of Common Stock that previously were acquired by
exercising Options granted under the Plan, such shares of previously-acquired
Common Stock so delivered to the Corporation may again be subject to grants
under the Plan. Shares of Common Stock shall not be deemed to have been granted
pursuant to the Plan (a) with respect to any portion of an Award that is settled
in cash or (b) to the extent such shares are withheld in satisfaction of tax
withholding obligations pursuant to Section 10.6. Upon payment in shares of
Common Stock pursuant to the exercise of a Stock Appreciation Right, the number
of shares available for grant under the Plan shall be reduced only by the number
of shares actually issued in such payment. All provisions in this Section 1.6
shall be adjusted, as applicable, in accordance with Article VIII.

THIS SECOND AMENDMENT is hereby adopted as of August 23, 2011.

 

    PERCEPTRON, INC.     By:   /s/ Harry T. Rittenour      

Harry T. Rittenour, President

and Chief Executive Officer

            BOARD OF DIRECTORS APPROVAL: 8/23/2011

SHAREHOLDER APPROVAL: 11/15/2011